[Cite as State v. Yeomans, 2021-Ohio-3402.]

                                 IN THE COURT OF APPEALS

                        TWELFTH APPELLATE DISTRICT OF OHIO

                                         PREBLE COUNTY




 STATE OF OHIO,                                :

        Appellee,                              :       CASE NO. CA2021-01-002

                                               :             DECISION
     - vs -                                                    9/27/2021
                                               :

 SHEENA M. YEOMANS,                            :

        Appellant.                             :




    CRIMINAL APPEAL FROM PREBLE COUNTY COURT OF COMMON PLEAS
                        Case No. 20CR013192


Martin P. Votel, Preble County Prosecuting Attorney, and Gractia S. Manning,
Assistant Prosecuting Attorney, for appellee.

H. Michele Thomas, for appellant.



        Per Curiam.

        {¶1}    This cause came on to be considered upon a notice of appeal filed by

appellant, Sheena M. Yeomans, the transcript of the docket and journal entries, the

transcript of proceedings and original papers from the Preble County Court of Common

Pleas, and upon the brief filed by appellant's counsel.

        {¶2}    Appellant's counsel has filed a brief with this court pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1) indicates that a careful review
                                                                Preble CA2021-01-002

of the record from the proceedings below fails to disclose any errors by the trial court

prejudicial to the rights of appellant upon which an assignment of error may be

predicated; (2) lists one potential error "that might arguably support the appeal,"

Anders, at 744, 87 S.Ct. at 1400; (3) requests that this court review the record

independently to determine whether the proceedings are free from prejudicial error and

without infringement of appellant's constitutional rights; (4) requests permission to

withdraw as counsel for appellant on the basis that the appeal is wholly frivolous; and

(5) certifies that a copy of both the brief and motion to withdraw have been served upon

appellant.

       {¶3}   Having allowed appellant sufficient time to respond, and no response

having been received, we have accordingly examined the record and find no error

prejudicial to appellant's rights in the proceedings in the trial court. The motion of

counsel for appellant requesting to withdraw as counsel is granted, and this appeal is

dismissed for the reason that it is wholly frivolous.


       PIPER, P.J., S. POWELL and HENDRICKSON, JJ., concur.




                                            -2-